UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. RECOVERY ENERGY, INC. (Exact name of registrant as specified in Charter) NEVADA 333-152571 74-3231613 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1515 Wynkoop Street, Suite 200 Denver, CO 80202 (Address of Principal Executive Offices) (303) 951-7920 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements forthe past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 14, 2011:15,825,854shares of Common Stock. Recovery Energy, Inc. INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T. Control and Procedures 34 PART II– OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits and Reports on Form 8-K 35 SIGNATURES Part 1. Financial Information Item 1. Financial Statements RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, September 30, (Restated) Assets Current Assets Cash $ $ Restricted cash Accounts receivable Prepaid assets Total current assets Oil and gas properties (full cost method), at cost: Undeveloped properties Developed properties Wells in progress Total oil and gas properties Less accumulated depreciation, depletion and amortization ) ) Net oil and gas properties Other assets Office equipment, net Prepaid advisory fees Deferred financing costs, net Restricted cash and deposits Total other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements 1 RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, September 30, (Restated) Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Commodity price derivative liability - Related party payable Accrued expenses Short term note payable Total current liabilities Asset retirement obligation Term note payable Convertible notes payable, net of discount - Convertible notes conversion derivative liability - Total long term liabilities Total liabilities Commitments and contingencies – Note 7 Common Stock Subject to Redemption Rights, $0.0001 par value; 0 and 10,625 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively - Shareholders’ Equity Common stock, $0.0001 par value: 100,000,000 shares authorized; 15,825,854and 14,453,593shares issued and outstanding (excluding 0 and 10,625 shares subject to redemption) as of September 30, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES, COMMON STOCK SUBJECT TO REDEMPTION RIGHTS AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 2 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Nine months ended September 30, 2010 (Restated) (Restated) Revenue Oil sales $ Gas sales - - Operating fees Realized gain on commodityprice derivatives Unrealized gains(loss) on commodity price derivatives - ) Total Revenues Costs and expenses Production costs Production taxes General and administrative Depreciation, depletion and amortization Total costs and expenses Loss from operations ) Other income Convertible notes conversion derivative gain (loss) ) - - Interest expense ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements 3 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, 2010 (Restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Amortization of stock issued for services Share based compensation Warrant modification expense - Change in fair value of commodity price derivatives ) ) Change in fair value of convertible notes conversion derivative ) - Compensation expense recognized for assignment of overrides - Amortization of deferred financing costs and issuance of stock for convertible debt interest Depreciation, depletion, amortization and accretion Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) Accounts payable Restricted cash ) Related party payable ) Accrued expenses Net cash provided by operating activities Cash flows used in investing activities: Additions of producing properties and equipment (net of purchaseprice adjustments) - ) Acquisition of undeveloped properties ) ) Drilling capital expenditures ) ) Proceeds from sale of drilling rigs - Additions of office equipment ) ) Investment in operating bonds ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, units and exercise of warrants Proceeds from debt Net change in debt ) ) Net cash provided by financing activities Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ The accompanying notes are an integral part of these consolidated financial statements 4 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited interim consolidated financial statements were prepared by Recovery Energy, Inc. (“Recovery” or the “Company”) in accordance with generally accepted accounting principles (“GAAP”) in the United States applicable to interim financial statements and reflect all normal recurring adjustments which are, in the opinion of management, necessary to provide a fair statement of the results of operations and financial position for the interim periods. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year.Such financial statements conform to the presentation reflected in the Company's Annual Report on Form10-K filed with the Securities and Exchange Commission (the "SEC") for the year ended December31, 2010. The current interim period reported herein should be read in conjunction with the financial statements and summary of significant accounting policies and notes included in the Company's amended Annual Report on Form 10-K/A filed on August 12, 2011. Certain amounts in the 2010 consolidated financial statements have been reclassified to conform to the 2011 consolidated financial statement presentation. Such reclassifications had no effect on net income. Principles of Consolidation The accompanying consolidated financial statements include Recovery Energy, Inc. and its wholly−owned subsidiaries Recovery Oil and Gas, LLC, and Recovery Energy Services, LLC.All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. We evaluate our estimates on an on-going basis and base our estimates on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, we believe that our estimates are reasonable. Our most significant financial estimates are associated with our estimated proved oil and gas reserves as well as valuation of common stock used in issuances of common stock,warrants and the valuation of the conversion rights related to the convertible notes payable. 5 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Liquidity Although cash provided by operating activities during the nine months ended September 30, 2011 was $1,315,000, cash used in investing activities exceeded cash provided by financing activities by approximately $6.2 million. This net cash use contributed to a substantial decrease in our net working capital as of September 30, 2011 and resulted in a working capital deficit of $1.9 million as of September 30, 2011. Principally as a result of continuing well costs related to second and third quarter drilling and completion activities, expenditures subsequent to September 30, 2011 have continued to exceed cash receipts, causing a further reduction of the Company’s working capital position. Pursuant to our credit agreements with Hexagon, a substantial portion of our monthly net revenues derived from our producing properties is required to be used for debt and interest payments.Effective July 2011, Hexagon agreed to temporarily suspend for two months the requirement to remit monthly net revenues of approximately $900,000 in the aggregateas payment on the notes. In October 2011, Hexagon agreed to suspend this requirement for one additional month. In November 2011, Hexagon extended the maturity to January 1, 2013.The Company expects to repay Hexagon from the proceeds of a future financing transaction, or possibly from a sale of assets or other similar transaction. Since inception, we have raised approximately $72 million in cash generally through private placements of debt and equity securities. In the immediate term, the Company expects that additional capital will be required to fund its working capital deficit,remaining capital budget for 2011, partially fund some of its ongoing overhead, fund the repayment of the deferred Hexagon note payments, and to provide additional capital to generally improve its working capital position. We anticipate that these capital requirements will be funded by a combination of capital raising activities, including the selling of additional debt and/or equity securities and the selling of certain assets. If we are not successful in obtaining sufficient cash sources to fund the aforementioned capital requirements, we may be required to curtail our expenditures, restructure our operations, sell assets on terms which may not be deemed favorable and/or curtail other aspects of our operations. 6 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Cash and Cash Equivalents Cash and cash equivalents include cash in banks and highly liquid debt securities that have original maturities of three months or less. Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of cash deposits. Restricted Cash Restricted cash consists of severance and ad valorem tax proceeds which are payable to various tax authorities, and are restricted pursuant to our loan agreements. Accounts Receivable The Company records estimated oil and gas revenue receivable from third parties at its net revenue interest. The Company also reflects costs incurred on behalf of joint interest partners in accounts receivable. Management periodically reviews accounts receivable amounts for collectability and records its allowance for uncollectible receivables under the specific identification method. Concentration of Credit Risk The Company's cash equivalents and short-term investments are exposed to concentrations of credit risk. The Company manages and controls this risk by investing these funds with major financial institutions. The Company may at times have balances in excess of the federally insured limits. The Company's receivables are comprised of oil and gas revenue receivables and joint interest billings receivable. The amounts are due from a limited number of entities. Therefore, collectability is dependent upon the general economic conditions of the few purchasers and joint interest owners. The receivables are not collateralized. However, to date the Company has had minimal bad debts. Oil and Gas Producing Activities The Company follows the full cost method of accounting for oil and gas operations whereby all costs related to the exploration, development and acquisition of oil and natural gas reserves are capitalized.Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling, developing and completing productive wells and/or plugging and abandoning non-productive wells, and any other costs directly related to acquisition and exploration activities.Proceeds from property sales are generally applied as a credit against capitalized exploration and development costs, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. A significant alteration would typically involve a sale of 25% or more of proved reserves. 7 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Depletion of exploration and development costs and depreciation of production equipment is computed using the units-of-production method based upon estimated proved oil and gas reserves. Costs included in the depletion base to be amortized include (a)all proved capitalized costs including capitalized asset retirement costs net of estimated salvage values, less accumulated depletion, (b)estimated future development cost to be incurred in developing proved reserves; and (c)estimated dismantlement and abandonment costs, net of estimated salvage values, that are not otherwise included in capitalized costs. The costs of unproved properties are withheld from the depletion base until it is determined whether or not proved reserves can be assigned to the properties. The properties are reviewed quarterly for impairment. When proved reserves are assigned to such properties or one or more specific properties are deemed to be impaired, the cost of such properties or the amount of the impairment is added to costs subject to depletion calculations. Under the full cost method of accounting, capitalized oil and gas property costs less accumulated depletion and net of deferred income taxes may not exceed an amount equal to sum of i.) the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves, plus ii.) the cost of unproved properties not subject to amortization (without regard to estimates of fair value), or estimated fair value, if lower, of unproved properties that are not subject to amortization. Should capitalized costs exceed this ceiling, an impairment expense is recognized. The present value of estimated future net revenues was computed by applying a twelve month average of the first day of the month price of oil and gas to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves (assuming the continuation of existing economic conditions), less any applicable future taxes. There were no impairment charges recognized for the nine month periods ended September 30, 2011 and 2010. 8 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Wells in Progress Wells in progress represent wells that are currently in the process of being drilled or completed or otherwise under evaluation as to their potential to produce oil and gas reserves in commercial quantities.Such wells continue to be classified as wells in progress and withheld from the depletion calculation and the ceiling test until such time as either proved reserves can be assigned, or the wells are otherwise abandoned.Upon either the assignment of proved reserves or abandonment, the costs for these wells are then transferred to exploration and development costsandbecome subject to both depletion and the ceiling test calculations in future periods. At September 30, 2011, the Company had two Wells in Progress, both of which have been drilled and completed and are pending evaluation as to their potential to produce commercial quantities of oil and gas reserves. Deferred Financing Costs For the nine months ended September 30, 2011, the Company recorded deferred financing costs of approximately $2,000,000 related to the extension of its term notes and the closing of its convertible notes. Deferred financing costs include origination (warrants issued and overriding royalty interests assigned to our lender), and legal and engineering fees incurred in connection with the Company's credit facility, which are being amortized over the term of the credit facility (See Note 6—“Loan Agreements”). The Company recorded amortization expense of approximately $3,390,000 and $2,750,000 for the nine months ended September 30, 2011 and 2010, respectively. Prepaid Advisory Fees The Company had prepaid financial advisory fees of approximately $675,000 as of September 30, 2011.The prepaid advisory fees were paid with non-cash consideration (shares of our common stock and warrants exercisable for shares of our common stock issued to our financial advisors) initially totaling approximately $1,234,000.The amount is being amortized over the term of the underlying agreement. The Company amortized approximately $312,000, and $135,000, respectively, in prepaid advisory fees for the nine months ended September 30, 2011 and 2010. 9 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of Long-lived Assets The Company accounts for the impairment and disposition of long-lived assets (other than capitalized exploration and development costs) in accordance with ASC 360, Impairment or Disposal of Long-Lived Assets. ASC 360 requires that the Company’s long-lived assets be assessed for potential impairment in their carrying values whenever events or changes in circumstances indicate such impairment may have occurred. An impairment charge to current operations is recognized when the estimated undiscounted future net cash flows of the asset are less than its carrying value. Any such impairment is recognized based on the differences in the carrying value and estimated fair value of the impaired asset.No impairment was recorded during the nine month periods ended September 30, 2011 and 2010. Fair Value of Financial Instruments The Company's financial instruments, other than the derivative instrument discussed separately, including cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities are carried at cost, which approximates fair value due to the short-term maturity of these instruments. Additionally, the recorded value of the Company's long-term debt approximates its fair value as it bears interest at variable rates over the term of the loan. Commodity Derivative Instrument The Company has entered into commodity derivative contracts in the past. The Company has utilized swaps to reduce the effect of price changes on a portion of our future oil production. A swap requires us to pay the counterparty if the settlement price exceeds the strike price and the same counterparty is required to pay us if the settlement price is less than the strike price. The objective of the Company's use of derivative financial instruments is to achieve more predictable cash flows in an environment of volatile oil and gas prices and to manage its exposure to commodity price risk. While the use of these derivative instruments limits the downside risk of adverse price movements, such use may also limit the Company's ability to benefit from favorable price movements. The Company may, from time to time, add incremental derivatives to hedge additional production, restructure existing derivative contracts or enter into new transactions to modify the terms of current contracts in order to realize the current value of the Company's existing positions. The use of derivatives involves the risk that the counterparties to such instruments will be unable to meet the financial terms of such contracts. The Company has netting arrangements with the counterparty that provide for the offset of payables against receivables from separate derivative arrangements with the counterparty in the event of contract termination. The derivative contracts may be terminated by a non-defaulting party in the event of default by one of the parties to the agreement. During the quarter, the Company settled all of its open hedging contracts resulting in a gain of $734,000. 10 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Other Property and Equipment Other property and equipment such as office furniture and equipment, vehicles, and computer hardware and software are recorded at cost. Costs of renewals and improvements that substantially extend the useful lives of the assets are capitalized. Maintenance and repair costs are expensed when incurred. Depreciation is recorded using the straight-line method over the estimated useful lives of three years for computer equipment and five years for office equipment and vehicles. When other property and equipment is sold or retired, the capitalized costs and related accumulated depreciation are removed from the accounts. Revenue Recognition The Company records revenues from the sales of natural gas and crude oil when they are produced and sold. Asset Retirement Obligation The fair value of a liability for an asset retirement obligationis recognized in the period in which it was incurred if a reasonable estimate of fair value could be made. The associated asset retirement costs are capitalized as exploration and development costs and included in proved oil and gas properties in the consolidated balance sheets. These assets are included in the base of carrying value for purposes of periodic depletion calculations. For purposes of depletion calculations, the Company also includes estimated dismantlement and abandonment costs, net of salvage values, associated with future development activities that have not yet been capitalized as asset retirement obligations. Asset retirement obligations incurred are classified as Level3 (unobservable inputs) fair value measurements. The asset retirement liability is allocated to operating expense using a systematic and rational method. As of September 30, 2011, the Company recorded a net asset of $540,707 and a related liability of $601,195. The information below reconciles the value of the asset retirement obligation for the periods presented: For the Nine Months Ended September 30, 2011 For the Year Ended December 31, 2010 Balance, beginning of period $ $ - Liabilities incurred Accretion expense Change in estimate - Balance, end of period $ $ 11 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Share Based Compensation The Company estimates the fair value of share-based payment awards made to employees and directors, includingrestricted stock and employee stock purchases related to employee stock purchase plans, on the date of grant using an option-pricing model.The value of the portion of the award that is ultimately expected to vest is recognized as an expense ratably over the requisite service periods.We estimate the fair value of each share-based award using the Black-Scholes option pricing model. The Black-Scholes model is highly complex and dependent on key estimates by management. The estimates with the greatest degree of subjective judgment are the estimated lives of the stock-based awards and the estimated volatility of our stock price. Loss per Common Share Earnings (loss) per share is computed based on the weighted average number of common shares outstanding during the period presented. In addition to common shares outstanding, earnings per share anddiluted loss per share is computed using the weighted-average number of common shares outstanding plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares had been issued. Potentially dilutive securities, such as stock grants and stock purchase warrants, are excluded from the calculation when their effect would be anti-dilutive. For the period ended September 30, 2011, a total of 6,532,517 outstanding warrants and derivative shares related to convertible notes payable have been excluded from the diluted share calculations as they were anti-dilutive as a result of net losses incurred. Accordingly, basic shares equal diluted shares for all periods presented. NOTE 2 – OIL AND GAS PROPERTIES In February 2011, the Company purchased undeveloped oil and gas leases from various private individuals for $1,253,780 in cashand $653,449 in stock in the Grover Field and surrounding area in Weld County, Colorado, and Goshen County, Wyoming. In March 2011, the Company purchased undeveloped oil and gas interests located in Laramie County, Wyoming. The purchase price was $6,469,552 cash and $5,798,546 in stock.The Company also closed on two acquisitions of undeveloped oil and gas leases from various private individuals for a combined $551,519 in cash in Goshen County, Wyoming. 12 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 3 – WELLS IN PROGRESS The following table reflects the net changes in capitalized additions to wells in progress for the periods presented, and includes amounts that were capitalized and reclassified to proved properties in the same period. For the Nine Months Ended September 30, 2011 For the Year Ended December 31, 2010 Balance, beginning of period $ $ - Additions to wells in progress Reclassifications to proved properties ) ) Balance, end of period $ $ NOTE 4 - FINANCIAL INSTRUMENTS AND DERIVATIVES During 2011 and 2010, the Company has entered into various commodity derivative financial instruments intended to hedge against exposure to market fluctuations of oil prices.During the quarter ended September 30, 2011, the Company settled all future commodity swaps resulting in a gain of approximately $734,000. The amount of gain (loss) recognized in income related to our derivative financial instruments was as follows: Three months ended September 30, Nine months ended September 30, Realized gain on commodity price derivatives Unrealized gains (loss) on commodity price derivatives - ) Realized gains and losses occur as individual swaps mature and settle.These gains and losses are recorded as income or expenses in the periods during which applicable contracts settle.Swaps which are unsettled as of a balance sheet date are carried at fair market value, either as an asset or liability (See Note 5:“Fair Value of Financial Instruments”).Unrealized gains and losses result from mark to market changes in the fair value of these derivatives between balance sheet dates. 13 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 5 - FAIR VALUE OF FINANCIAL INSTRUMENTS The Company records certain of its assets and liabilities on the balance sheet at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). A three-level valuation hierarchy has been established to allow readers to understand the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: ● Level 1 Quoted prices (unadjusted)for identical assets or liabilities in active markets. ● Level 2 Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable. ● Level 3 Unobservable inputs that reflect the Company’s own assumptions. The following describes the valuation methodologies the Company uses for its fair value measurements. Convertible Notes Payable Conversion Feature In February 2011, the Company issued in a private placement $8,400,000 aggregate principal amount of three year 8% Senior Secured Convertible Debentures with a group of accredited investors who are existing shareholders of the Company. The Debentures are convertible at any time at the holders' option into shares of Recovery Energy common stock at $9.40 per share, subject to certain adjustments, including the requirement to reset the conversion price based upon any subsequent equity offering at a lower price per share amount. The conversion feature has been determined to be a derivative liability and the Company engaged a third party to complete a valuation of this conversion feature as of June 30, 2011, which the Company updated for September 30, 2011(See Note 6 – “Loan Agreements – Convertible Notes Payable”). The valuation was completed using Level 3 inputs. 14 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 5 - FAIR VALUE OF FINANCIAL INSTRUMENTS (Continued) The following table provides a summary of the fair values of financialassets and liabilities measured at fair value on a recurring basis: Level 1 Level 2 Level 3 Total Liabilities: Derivative Liability $ — $ — $ ) $ ) The Company did not have any transfers of assets or liabilities between Level 1, Level 2 or Level 3 of the fair value measurement hierarchy during the three or nine months ended September 30, 2011. The Company used Level 3 inputs to estimate the fair value of common stock used in the acquisition of unproved oil and gas properties during the nine months ended September 30, 2011. NOTE 6 - LOAN AGREEMENTS Term Notes The Company entered into three separate loan agreements with Hexagon Investments, LLC (“Hexagon”) during 2010. All three loans bear annual interest of 15% and mature on January 1, 2013. Effective January 29, 2010, the Company entered into a $4.5million loan agreement, with an original maturity date of December1, 2010. Effective March 25, 2010, the Company entered into a $6.0million loan agreement, with an original maturity date of December1, 2010. Effective April 14, 2010, the Company entered into a $15.0 million loan agreement, with an original maturity date of December1, 2010.All three loan agreements have similar terms, including customary representations and warranties and indemnification, and require the Company to repay the notes with the proceeds of the monthly net revenues from the production of the acquired properties.The loans contain cross collateralization and cross default provisions and are collateralized by mortgages against a portion of the Company’s developed and undeveloped leasehold acreage as well as all related equipment purchased in the Wilke Field, Albin Field, and State Line Field acquisitions. The Company entered into a loan modification agreement on May 28, 2010, which extended the maturity date of the loans to December 1, 2011.In consideration for extending the maturity of the loans, Hexagon received 250,000 warrants with an exercise price of $6.00 per share.The loan modification agreement also required the Company to issue 250,000 five year warrants to purchase common stock at $6.00 per share to Hexagon if the Company did not repay the loans in full by January 1, 2011.Since the loans were not paid in full by January 1, 2011, the Company issued 250,000 additional warrants with an exercise price of $6.00 per share to Hexagon which was valued at approximately $1,600,000.This amount was recorded as a deferred financing cost and is being amortized over the remaining term of the loan. In December 2010, Hexagon extended the maturity to September 1, 2012.In July 2011, Hexagon agreed to temporarily suspend for two months the requirement to remit monthly net revenues of the acquired properties as payment on the notes.In October 2011, Hexagon agreed to suspend this requirement for one additional month. In November 2011, Hexagon extended the maturity to January 1, 2013. 15 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 6 – LOAN AGREEMENTS (Continued) The Company is subject to certain financial and non-financial covenants with respect to the Hexagon loan agreements. As of September 30, 2011, the Company was in compliance with all covenants under the facilities. If any of the covenants are violated, and the Company is unable to negotiate a waiver or amendment thereof, the lender would have the right to declare an event of default and accelerate all principal and interest outstanding. Convertible Notes Payable In February 2011, the Company issued in a private placement $8,400,000 aggregate principal amount of three year 8% Senior Secured Convertible Debentures (the "Debentures")with a group of accredited investors, who are existing shareholders of the Company. Of the proceeds from the sale, $3,000,000 is restricted to acquisition of and drilling activities on specified properties, which were pledged as collateral for the Debentures. The balance of the proceeds is to be used by the Company for working capital. The Debentures are convertible at any time at the holders' option into shares of Recovery Energy common stock at $9.40 per share, subject to certain adjustments, including the requirement to reset the conversion price based upon any subsequent equity offering at a lower price per share amount. Interest on the Debentures is payable quarterly on each May 15, August 15, November 15 and February 15 in cash or at the Company's option in shares of common stock, valued at 95% of the volume weighted average price of the common stock for the 10 trading days prior to an interest payment date. The Company can redeem some or all of the Debentures at any time. The redemption price is 115% of principal plus accrued interest. If the holders of the Debentures elect to convert the Debentures, following notice of redemption, the conversion price will include a make-whole premium equal to the remaining interest through the 18 month anniversary of the original issue date of the Debentures, payable in common stock. T.R. Winston & Company LLC acted as placement agent for the private placement and received $400,000 of Debentures equal to 5% of the gross proceeds from the sale. During the second quarter, the Company engaged a third party to complete a valuation of the conversion feature, which the Company updated internally for the third quarter. The Company calculated a valuation of the conversion feature as of September 30, 2011 of approximately $3,534,000. The $13,000 increase in the value of the conversion feature during the quarter was shown as a derivative loss on conversion feature in the Statement of Operations for the three month period ended September 30, 2011. Interest Expense For the three and nine months ended September 30, 2011, the Company incurred interest expense of approximately $2,137,000 and $6,124,000, respectively, of which approximately $1,498,000 and $3,701,000, respectively, was non-cash interest expense related to the amortization of the deferred financing costs, accretion of the convertible notes payable discount, and convertible notes payable interest paid in stock. For the three and nine months ended September 30, 2010, the Company incurred interest expense of approximately $1,592,000 and $4,603,000, respectively, of which approximately $729,000 and $2,752,000, respectively, was non-cash interest expense related to the amortization of the deferred financing costs. 16 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 7 - COMMITMENTS and CONTINGENCIES Environmental and Governmental Regulation At September 30, 2011, there were no known environmental or regulatory matters which are reasonably expected to result in a material liability to the Company.Many aspects of the oil and gas industry are extensively regulated by federal, state, and local governments in all areas in which the Company has operations. Regulations govern such things as drilling permits, environmental protection and pollution control, spacing of wells, the unitization and pooling of properties, reports concerning operations, royalty rates, and various other matters including taxation.Oil and gas industry legislation and administrative regulations are periodically changed for a variety of political, economic, and other reasons.As of September 30, 2011, the Company had not been fined or cited for any violations of governmental regulations that would have a material adverse effect upon the financial condition of the Company. Legal Proceedings The Company may from time to time be involved in various other legal actions arising in the normal course of business.In the opinion of management, the Company’s liability, if any, in these pending actions would not have a material adverse effect on the financial positions of the Company.The Company’s general and administrative expenses would include amounts incurred to resolve claims made against the Company. Potential Stock Grants Under Employment/Appointment Agreements Until May 2010, the employment agreements for our chief executive officer and formerchief financial officer contained provisions which provided these individuals additional stock grants if the Company achieved certain market capitalization milestones.In May 2010, the employment agreements were modified and our chief executive officer and former chief financial officer were no longer entitled to stock grants based on market capitalization milestones. 17 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 8 - SHAREHOLDERS’ EQUITY Common Stock Effective October 19, 2011, the Company completed a four-for-one reverse stock split on its common shares.All references to common stock and common stock prices have been adjusted to reflect the effects of the reverse stock split. As of September 30, 2011, the Company had 100,000,000 shares of common stock and 10,000,000 shares of preferred stock authorized, of which 15,825,854 shares of common stock were issued and outstanding.No preferred shares were issued or outstanding. Duringthe nine months ended September 30, 2011, the Company issued 1,361,635 shares of common stock.The stock issuances were comprised of 703,138 shares issued for acquisitions valued at $6,690,795, 10,000 shares issued for services valued at $82,000, 231,250 shares issued as restricted stock grants to employees valued at $2,491,350, 41,915 shares is for interest expense on the convertible notes payable valued at $312,690, and375,333 shares issued in connection with warrant exercises for $2,903,794 of cash. In addition to the shares of common stock issued during the period, the Company issued convertible notes payable with a face value of $8.4 million. Based upon the conversion price of $9.40 per share, these notes would convert into 893,617 shares of common stock. The conversion price is subject to adjustments (See Note 6 – “Loan Agreements – Convertible Notes Payable”). Temporary Equity As part of the reverse merger in 2009, 21,250 shares of common stock were issued and outstanding under a lock-up agreement that has terms which may result in the Company reacquiring the shares due to circumstances outside of the Company’s control and therefore the shares are preferential to common shares.The 21,250 shares, which were valued at $172,516, covered by the lock-up agreement were treated as temporary equity and reported separately from other shareholders’ equity. The lock-up period for 10,625 shares ended on September 21, 2010, with the other lock-up period ending on March 21, 2011. As a result, on March 21, 2011, the final 10,625 shares covered under the lock-up agreement were moved to permanent on equity. Warrants On January 1, 2011, the Company issued 250,000 warrants with an exercise price of $6.00 per share to Hexagon which was valued at approximately $1,600,000 (See Note 6—“Loan Agreements”). A summary of warrant activity for the nine months ended September 30, 2011 is presented below: Weighted-Average Warrants Exercise Price Outstanding at December 31, 2010 $ Granted $ Exercised, forfeited, or expired ) $ Outstanding at September 30, 2011 $ The aggregate intrinsic value of warrants was approximately $0 and $6,687,000 based on the Company’s closing common stock price of $5.20 and $8.20 as of September 30, 2011 and December 31, 2010, respectively, and the weighted average remaining contract life was 3.68 years and 4.15 years. 18 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 8 - SHAREHOLDERS’ EQUITY (Continued) Assumptions used in estimating the fair value of the warrants issued for the periods indicated are presented below: Weighted-average volatility 97
